DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
Applicant argued that the prior art Wang does not expressly disclose any sub-groups or categories subdivided from each of the first group and second group of LED structures (120/130). Moreover grouping the first group of LED structures 120 and the second group of LED structures 130 based on the lighting effect in Wang involves no stages of picking and transferring LED.
However as shown in the rejection below, Wang discloses the limitation of claim 12 as each equal “n” number of LED structure (122/132) will constitute as first/second category, therefore teaching plurality of first/second categories. Furthermore Claim does not require the limitation regarding stages of picking and transferring the LED.
Applicant argued that the prior art does not teach the first light emitting elements in the first matrix and the second light emitting elements in the second matrix delivered by assigning and transferring LED dies in two stages and grouped in the form of categories in the present application, the first group of LED structures and the second group of LED structures in prior art Wang as grouped by specifically using the wavelength conversion layer and fall short of the categories subdivided therefrom.
However as shown in the rejection below, Wang discloses the limitation of claim 12 as each equal “n” number of LED structure (122/132) will constitute as first/second category, therefore teaching plurality of first/second categories. Moreover claim does not require the limitation of assigning and transferring LED dies in two stages and grouping in the form of categories.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14, 22-24, 26 and 30, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2016/0043292; hereinafter Wang).
Regarding claim 12, Figs 1A-1B of Wang discloses a light emitting device comprising:
a carrier (110; Fig 1; ¶ [0029]);
a first matrix (120; Fig 1B) arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of first light emitting elements (122; Fig 1; ¶ [0029]) which is grouped into a plurality of first categories (Each equal “n” number of LED structure (122) will constitute as first category, therefore teaching plurality of first categories), wherein numbers (Each equal “n” number of LED structure (122)) of the first light-emitting elements (122; Fig 1; ¶ [0029]) of the plurality of first categories (Each equal “n” number of LED structure (122) will constitute as first category, therefore teaching plurality of first categories) have a first quantity priority (n number of LED’s 122; ¶ [0032]); and
a second matrix (130; Fig 1B) distinguished from the first matrix (120; Fig 1B), arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of second light-emitting elements (132; Fig 1; ¶ [0029]) which is grouped into a plurality of second categories (Each equal “n” number of LED structure (132) will constitute as first category, therefore teaching plurality of second categories), wherein numbers (Each equal “n” number of LED structure (132)) of the second light emitting elements (132; Fig 1; ¶ [0029]) of the plurality second categories (Each equal “n” number of LED structure (132) will constitute as first category, therefore teaching plurality of second categories) have a second quantity priority (n number of LED’s 132; ¶ [0032]);
wherein the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have same emission color (¶ [0029]); 
wherein the first quantity priority (n number of LED’s 122; ¶ [0032]) and the second quantity priority (n number of LED’s 132; ¶ [0032]) are the same (¶ [0032]).

Regarding claim 13, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on emission wavelength (¶ [0029]).

Regarding claim 14, Figs 1A-1B of Wang discloses the numbers (Each equal “n” number of LED structure (122)) of the first light-emitting elements (122; Fig 1; ¶ [0029]) of the plurality of first categories (Each equal “n” number of LED structure (122) will constitute as first category, therefore teaching plurality of first categories) having the first quantity priority (n number of LED’s 122; ¶ [0032]) and the numbers (Each equal “n” number of LED structure (132)) of the second light-emitting elements (132; Fig 1; ¶ [0029]) of the plurality of second categories (Each equal “n” number of LED structure (132) will constitute as first category, therefore teaching plurality of second categories)  having the second quantity priority (n number of LED’s 132; ¶ [0032]) are substantially equal to each other.

Regarding claim 22, Figs 1A-1B of Wang discloses the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have the same quantity (¶ [0032]).
Regarding claim 23, Figs 1A-1B of Wang discloses the first matrix (120; Fig 1B) and the second matrix have the same dimension (¶ [0032]).

Regarding claim 24, Figs 1A-1B of Wang discloses a light emitting device comprising:
a carrier (110; Fig 1; ¶ [0029]);
a first matrix (120; Fig 1B) arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of first light emitting elements (122; Fig 1; ¶ [0029]) which is grouped into a plurality of first categories (Each equal “n” number of LED structure (122) will constitute as first category, therefore teaching plurality of first categories) comprising a first category 1 (First set of equal “n” number of LED structure (122), a first category 2 (Second set of equal “n” number of LED structure (122), a first category 3 (Third set of equal “n” number of LED structure (122) arranged in a first quantity priority (n number of LED’s 122; ¶ [0032]); and
a second matrix (130; Fig 1B) arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of second light-emitting elements (132; Fig 1; ¶ [0029]) (¶ [0032]) which is grouped into a plurality of second categories (Each equal “n” number of LED structure (132) will constitute as first category, therefore teaching plurality of second categories) comprising a second category 1 (First set of equal “n” number of LED structure (132), a second category 2 (Second set of equal “n” number of LED structure (132), a second category 3 (Third set of equal “n” number of LED structure (132) arranged in a second quantity priority (n number of LED’s 132; ¶ [0032]);
wherein the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have same emission color (¶ [0029]) and the first quantity priority (n number of LED’s 122; ¶ [0032]) and the second quantity priority (n number of LED’s 132; ¶ [0032]) are the same (¶ [0032]).

Regarding claim 26, Figs 1A-1B of Wang discloses the first matrix (120; Fig 1B) and the second matrix have the same dimension (¶ [0032]). 

Regarding claim 30, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on emission wavelength (¶ [0029]).

Regarding claim 32, Figs 1A-1B of Wang discloses the numbers (Each equal “n” number of LED structure (122)) of the first light-emitting elements (122; Fig 1; ¶ [0029]) of the plurality of first categories of the plurality of first categories (Each equal “n” number of LED structure (122) will constitute as first category, therefore teaching plurality of first categories) have a first quantity priority (n number of LED’s 122; ¶ [0032]) and the numbers (Each equal “n” number of LED structure (132)) of the second light-emitting elements (132; Fig 1; ¶ [0029]) of the plurality of second categories (Each equal “n” number of LED structure (132) will constitute as first category, therefore teaching plurality of second categories) having the second quantity priority (n number of LED’s 132; ¶ [0032]) are substantially proportional to each other. (Fig 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0043292; hereinafter Wang).
Regarding claim 15, Figs 1A-1B of Wang discloses the plurality of first categories (Each equal “n” number of LED structure (122) will constitute as first category, therefore teaching plurality of first categories) is characterized based on emission wavelength (¶ [0029]).
However Wang does not expressly disclose each of first category has a wavelength interval of less than 0.1nm, 0.5nm, 1nm or 2nm.
However, the ordinary artisan would have recognized the wavelength interval to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary wavelength interval within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 16, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on luminous intensity level (¶ [0029]).
However Wang does not expressly disclose each of first category has an interval with a range from 5% to 10% of a difference between the maximum value and the minimum value of the luminous intensity levels of the light emitting elements.
However, the ordinary artisan would have recognized the luminous intensity interval to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary the luminous intensity interval within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 18, Wang discloses the first matrix has a first quantity distribution curve corresponding to the plurality of first categories and the first quantity distribution curve is a combination of straight lines. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 19, Wang discloses the first quantity distribution curve has no single peak. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 20, Wang discloses the first quantity distribution curve has no long tail on a minimum limit or a maximum limit. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 21, Figs 1A-1B of Wang discloses the second matrix (130; Fig 1B) has a second quantity distribution curve corresponding to the plurality of second categories (¶ [0029]), a quantity distribution curve is less than 20%. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 31, Wang discloses the first matrix has a first quantity distribution curve corresponding to the plurality of categories and the first quantity distribution curve is not a normal distribution. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)
Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0043292; hereinafter Wang) and further in view of Ohmae et al (US 2018/0040665; hereinafter Ohmae).
Regarding claim 17, Wang discloses the plurality of first light emitting elements of varied quantity (¶ [0029]).
However Wang does not expressly disclose the plurality of first light emitting elements has a quantity of not less than 5000.
In the same field of endeavor, Fig 26 of Ohmae discloses plurality of first light emitting elements has a quantity of not less than 5000.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such the plurality of first light emitting elements has a quantity of not less than 5000 in order to achieve desired emission output.
However, the ordinary artisan would have recognized the number of light emitting elements to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary the number of light emitting elements within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 27, Wang discloses the plurality of first light emitting elements of varied quantity (¶ [0029]).
However Wang does not expressly disclose the plurality of first light emitting elements has a quantity of not less than 5000.
In the same field of endeavor, Fig 26 of Ohmae discloses plurality of first light emitting elements has a quantity of not less than 5000.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such the plurality of first light emitting elements has a quantity of not less than 5000 in order to achieve desired emission output.
However, the ordinary artisan would have recognized the number of light emitting elements to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary the number of light emitting elements within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895